Appeal by defendants from an order of the Supreme Court, Rockland County (Walsh, J.), entered November 21, 1980, which granted plaintiff’s motion pursuant to CPLR 3126 to strike defendants’ answer for their willful failure to comply with pripr orders of the *959same court directing them to appear for pretrial examinations. Order modified by adding thereto, after the word “granted”, the following: “only as to defendant Walter Fasch. As to defendant Victor Fasch, the motion is denied on the condition that he appear for an examination before trial and personally pay plaintiff’s attorney the sum of $750.” As so modified, order affirmed, with $50 costs and disbursements to plaintiff. Defendant Victor Fasch shall pay the $750 within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. The examination shall proceed at the place designated in the order of the Supreme Court, Rockland County, dated July 16, 1979, at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such other time and place as the parties may agree. In the event Victor Fasch fails to comply with either of the conditions, then the order is also affirmed as to him, with $50 costs and disbursements. In view of the drastic nature of the sanction, the facts herein dictate that the defendant Victor Fasch be accorded one final opportunity to appear for an examination before trial (see Kress-Shoreview v Kleiman, 58 AD2d 763). Hopkins, J. P., Titone, Rabin and Weinstein, JJ., concur.